DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-2, and 7-12 are allowed.

Regarding claim 1,
The prior art of record does not disclose alone or in combination:
A method for detecting a magnetic field location in an electric motor, which comprises a rotor having permanent-magnet field and a stator having star-connected three-phase coils and which is started by 120° rectangular-wave conduction supplied from a constant-voltage DC source, the electric motor further comprising:
output means for feeding electricity to the three-phase coils through a three-phase half bridge inverter circuit;
control means for storing six conduction patterns, which are simultaneously performed and which are forward-direction conduction patterns and reverse-direction conduction patterns for each of the three-phase coils, and field location information for assigning excitation switching sections of 120° conduction corresponding to each of the conduction patterns, and switching-controlling the output 
current detecting means for detecting a coil current, the current detecting means being connected to an earth-side terminal of the output means;
comparator means for comparing a detecting voltage corresponding to the coil current detected by the current detecting means with a reference voltage corresponding to a current threshold capable of detecting magnetic resistance change caused by magnetic field polarity so as to detect that the coil current reaches the current threshold; and timer means for measuring a pulse-width time from starting to apply sensing conduction to the three-phase coils until the coil current detected by the comparator means reaches the current threshold, the method comprising:
a conduction-off step in which all output of the output means to the three-phase coils is blocked immediately before applying the sensing conduction and stored energies stored in all of the coils are released so as to produce a period of a zero current state where the coil current is zero;
a measuring step in which the control means sequentially selects one from six conduction patterns using a phase which is connected to a positive electric source and at which one-phase conduction occurs without having a branch to which no electric current flows, or a phase which is connected to an earth-side electric source and at which one-phase conduction occurs without having a branch from which no electric current flows as a phase to be measured, applies constant-voltage rectangular pulses for sensing to the three-phase coils, uses the timer means to measure a pulse-width time until the coil current detected by the current detecting means reaches the current threshold, and stores the same as measurement data;
a storing step in which following the forward-direction conduction pattern, a reverse-direction conduction pattern is selected and a current is applied to the phase to be measured, after which the same conduction pattern is repeated for the remaining two phases, whereby the sensing conduction is 

Regarding claim 9,
The prior art of record does not disclose alone or in combination:
A method for detecting a magnetic field location in an electric motor, which comprises a rotor having permanent-magnet field and a stator having star-connected three-phase coils and which is started by 120° rectangular-wave conduction supplied from a constant-voltage DC source,
the electric motor further comprising:
output means for feeding electricity to the three-phase coils through a three-phase half bridge inverter circuit;
control means for storing six conduction patterns, which are simultaneously performed and which are forward-direction conduction patterns and reverse-direction conduction patterns for each of the three-phase coils, and field location information for assigning excitation switching sections of 120° conduction corresponding to each of the conduction patterns, and switching-controlling the output means, according to a rotation command from a superordinate controller, so as to change an exciting state;
current detecting means for detecting a coil current, the current detecting means being connected to an earth-side terminal of the output means;

A/D converter means for measuring the coil current value from output of the current detecting means; and the method comprising:
a conduction-off step in which all output of the output means to the three-phase coils is blocked immediately before applying the sensing conduction and stored energies stored in all of the coils are released so as to produce a period of a zero current state where the coil current is zero;
a measuring step in which the control means sequentially selects one from six conduction patterns using a phase which is connected to a positive electric source and at which one-phase conduction occurs without having a branch to which no electric current flows, or a phase which is connected to an earth-side electric source and at which one-phase conduction occurs without having a branch from which no electric flows as a phase to be measured, applies constant-voltage rectangular-wave pulses to the three-phase coils for a prescribed sensing conduction time, measures a peak coil current value immediately before stopping the sensing conduction by the A/D converter means, and stores the same as measurement data;
a storing step in which following the forward-direction conduction pattern, a reverse-direction conduction pattern is selected for the phase to be measured, after which the same conduction pattern is repeated for the remaining two phases, measuring the peak coil currents caused by the conduction-off and the sensing conduction is repeated for the six conduction patterns, and the measured peak coil current value immediately before stopping each of the sensing conductions is stored as measurement data,
wherein the control means selects the conduction pattern whose measurement datum is maximum among the measurement data of the six conduction patterns and identifies the permanent-

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1 and 9, the prior art of record does not disclose alone or in combination:
A method for detecting a magnetic field location in an electric motor, which comprises a rotor having permanent-magnet field and a stator having star-connected three-phase coils and which is started by 120° rectangular-wave conduction supplied from a constant-voltage DC source, the electric motor further comprising:
output means for feeding electricity to the three-phase coils through a three-phase half bridge inverter circuit;
control means for storing six conduction patterns, which are simultaneously performed and which are forward-direction conduction patterns and reverse-direction conduction patterns for each of the three-phase coils, and field location information for assigning excitation switching sections of 120° conduction corresponding to each of the conduction patterns, and switching-controlling the output means, according to a rotation command from a superordinate controller, so as to change an exciting state;
current detecting means for detecting a coil current, the current detecting means being connected to an earth-side terminal of the output means;
comparator means for comparing a detecting voltage corresponding to the coil current detected by the current detecting means with a reference voltage corresponding to a current threshold capable of detecting magnetic resistance change caused by magnetic field polarity so as to detect that the coil current reaches the current threshold; and timer means for measuring a pulse-width time from starting 
a conduction-off step in which all output of the output means to the three-phase coils is blocked immediately before applying the sensing conduction and stored energies stored in all of the coils are released so as to produce a period of a zero current state where the coil current is zero;
a measuring step in which the control means sequentially selects one from six conduction patterns using a phase which is connected to a positive electric source and at which one-phase conduction occurs without having a branch to which no electric current flows, or a phase which is connected to an earth-side electric source and at which one-phase conduction occurs without having a branch from which no electric current flows as a phase to be measured, applies constant-voltage rectangular pulses for sensing to the three-phase coils, uses the timer means to measure a pulse-width time until the coil current detected by the current detecting means reaches the current threshold, and stores the same as measurement data;
a storing step in which following the forward-direction conduction pattern, a reverse-direction conduction pattern is selected and a current is applied to the phase to be measured, after which the same conduction pattern is repeated for the remaining two phases, whereby the sensing conduction is repeatedly applied for all six conduction patterns, and pulse-width times are repeatedly measured and stored as measurement data, wherein the control means identifies the permanent-magnet field location from the field location information corresponding to the conduction pattern having the shortest conduction time among the measurement data of the conduction times corresponding to the six conduction patterns.  In the examiner’s opinion this is a novel and non-obvious improvement over the state of the art in motor controls.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.